—Sentence unanimously affirmed. Memorandum: Defendant’s notice of appeal recites that defendant is appealing only from the sentence. Contrary to defendant’s contention, the notice of appeal does not encompass an appeal from the judgment (see, CPL 1.20 [14], [15]; 450.10 [1], [2]). The sentence is neither unduly harsh nor severe. (Appeal from Sentence of Cattaraugus County Court, Himelein, J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.